DETAILED ACTION
	This office action is in response to applicant’s remarks filed on September 23, 2022 in application 17/376,898. 
	Claims 1-20 are presented for examination.   Claims 1, 11-20 are amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.
Applicant stated that Bode is silent on:
1) “creating a wrapper service instance, by the legacy data backup system”, 
2) “detaching the legacy backup asset from the legacy data backup system”, and 
3) “receiving, by the legacy backup asset, backup calls and restore calls from a new data backup system that is different from the legacy data backup system”
	Examiner disagreed.   Bode teach of legacy data that must be migrated is presented as a virtual filesystem, para. 3. Secondly, detaching is equated to migrating thereby detaching the asset from the legacy data backup system is equated to migrating the data from the legacy data backup system.   Thirdly, servicing calls from the new backup server is equated to receiving backup calls and restore calls from a new data backup system.   Refer below for further details. 
	For these reasons, the rejections are maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-13, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bode et al. (US 2021/0042194). 
In regard to claim 1, Bode et al. teach a method, comprising: 
searching a legacy data backup system and identifying, in the legacy data backup system, a legacy backup asset (legacy data backup eligible for migration are identified in a legacy backup environment, para. 3); 
identifying a type of the legacy backup asset (data eligible for migration are identified, para. 3, 51, new backup application represents an identifier of the type of backup software loaded on new backup server which write data to storage in different formats, para. 30); 
creating a wrapper service instance (presented as a virtual filesystem, para. 46), by the legacy data backup system, that corresponds to the type of the legacy backup asset (data backup from the legacy backup server to the new backup server requires a conversion of the data backups from the format of the legacy backup application software to a different format used by the new backup application software, para. 46) it is noted that the type is equated to the format and the asset is equated to the data backups; 
detaching the legacy backup asset from the legacy data backup system (migrating the data backups from legacy backup server to new backup server, para. 19); 
receiving, by the legacy backup asset through the wrapper service instance (migration engine presents the legacy backup data that must be migrated as virtual filesystem, para. 52), backup calls and restore calls from a new data backup system that is different from the legacy data backup system (receive legacy data backups from the new backup environment as well, para. 42) it is noted that the asset is equated to the data backups; and 
servicing, by the legacy backup asset the backup calls and restore calls based on a state of the legacy backup asset (legacy backup client pass the retrieved data backup directly to a read process of new backup client, para. 28).

In regard to claim 2, Bode et al. teach the method as recited in claim 1, wherein the service wrapper instance is spawned by a service handler using a service wrapper template (creating virtual filesystem, para. 29). 

In regard to claim 3, Bode et al. teach the method as recited in claim 1, further comprising migrating legacy backup asset metadata from the legacy data backup system to the new data backup system (migration engine, para. 28-29). 

In regard to claim 6, Bode et al. teach the method as recited in claim 1, wherein when the legacy backup asset is in a state (2), the recovery calls are serviced using the legacy backup system, and the backup calls are serviced by the new backup system (during data migration, the virtual filesystem can be backed up by the new backup application software on the new backup environment, para. 41, the legacy backup environment comprises one or more legacy backup servers and legacy backup application software, being migrated from and containing existing data backups that must be migrated to the new backup environment, para. 42).

In regard to claim 8, Bode et al. teach the method as recited in claim 1, wherein the wrapper service instance is implemented as a container (virtual filesystem, para. 29).

In regard to claim 9, Bode et al. teach the method as recited in claim 1, wherein the wrapper service instance comprises an abstraction that facilitates communication between the new backup system and the legacy backup system (a map point is how the migration engine represent a data backup as a virtual filesystem, para. 43).

In regard to claim 10, Bode et al. teach the method as recited in claim 1, wherein an asset service contract of the wrapper service instance defines one or more operations to be performed by the legacy backup asset, and the asset service contract is accessible by the new backup system (each virtual filesystems represent information (metadata) corresponding to a different data backup retrieved from the legacy backup server … where new backup client can see the information as live local data, para. 29).

In regard to 11, Bode et al. teach a non-transitory computer readable storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising:
searching a legacy data backup system and identifying, in the legacy data backup system, a legacy backup asset (legacy data backup eligible for migration are identified in a legacy backup environment, para. 3); 
identifying a type of the legacy backup asset (data eligible for migration are identified, para. 3, 51, new backup application represents an identifier of the type of backup software loaded on new backup server which write data to storage in different formats, para. 30); 
creating a wrapper service instance (presented as a virtual filesystem, para. 46), by the legacy data backup system, that corresponds to the type of the legacy backup asset (data backup from the legacy backup server to the new backup server requires a conversion of the data backups from the format of the legacy backup application software to a different format used by the new backup application software, para. 46) it is noted that the type is equated to the format and the asset is equated to the data backups; 
detaching the legacy backup asset from the legacy data backup system (migrating the data backups from legacy backup server to new backup server, para. 19); 
receiving, by the legacy backup asset through the wrapper service instance (migration engine presents the legacy backup data that must be migrated as virtual filesystem, para. 52), backup calls and restore calls from a new data backup system that is different from the legacy data backup system (receive legacy data backups from the new backup environment as well, para. 42) it is noted that the asset is equated to the data backups; and 
servicing, by the legacy backup asset the backup calls and restore calls based on a state of the legacy backup asset (legacy backup client pass the retrieved data backup directly to a read process of new backup client, para. 28).

In regard to claim 12, Bode et al. teach the non-transitory computer readable storage medium as recited in claim 11, wherein the service wrapper instance is spawned by a service handler using a service wrapper template (creating virtual filesystem, para. 29). 

In regard to claim 13, Bode et al. teach the non-transitory computer readable storage medium as recited in claim 11, further comprising migrating legacy backup asset metadata from the legacy data backup system to the new data backup system (migration engine, para. 28-29). 

In regard to claim 16, Bode et al. teach the non-transitory computer readable storage medium as recited in claim 11, wherein when the legacy backup asset is in a state (2), the recovery calls are serviced using the legacy backup system, and the backup calls are serviced by the new backup system (during data migration, the virtual filesystem can be backed up by the new backup application software on the new backup environment, para. 41, the legacy backup environment comprises one or more legacy backup servers and legacy backup application software, being migrated from and containing existing data backups that must be migrated to the new backup environment, para. 42).

In regard to claim 18, Bode et al. teach the non-transitory computer readable storage medium as recited in claim 11, wherein the wrapper service instance is implemented as a container (virtual filesystem, para. 29).

In regard to claim 19, Bode et al. teach the non-transitory computer readable storage medium as recited in claim 11, wherein the wrapper service instance comprises an abstraction that facilitates communication between the new backup system and the legacy backup system (a map point is how the migration engine represent a data backup as a virtual filesystem, para. 43).

In regard to claim 20, Bode et al. teach the non-transitory computer readable storage medium as recited in claim 11, wherein an asset service contract of the wrapper service instance defines one or more operations to be performed by the legacy backup asset, and the asset service contract is accessible by the new backup system (each virtual filesystems represent information (metadata) corresponding to a different data backup retrieved from the legacy backup server … where new backup client can see the information as live local data, para. 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 7, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. (US 2021/0042194) in further view of Dutch et al. (US 9769007). 

In regard to claim 4, Bode et al. does not explicitly teach the method as recited in claim 1, wherein when the legacy backup asset is in a state (1), both the backup calls and the recovery calls are serviced by the legacy backup system and according to requirements imposed by the new backup system.
Dutch et al. teach of a new data protection system may not be used as a fully functional data protection system, but instead be used as a simulator until a consumer agrees to the cost of updating (col. 3 lines 43-53).
It would have been obvious to modify the method of Bode et al. by adding Dutch et al. data protection system migration.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in the passively migrates a consumer from a legacy system to a new, modern data protection system (col. 2 lines 30-45). 

In regard to claim 5, Bode et al. does not explicitly teach the method as recited in claim 4, wherein the legacy backup asset remains indefinitely in state (1) when the legacy backup asset lacks support in the new backup system.
Dutch et al. teach of a new data protection system may not be used as a fully functional data protection system, but instead be used as a simulator until a consumer agrees to the cost of updating (col. 3 lines 43-53).
Refer to claim 4 for motivational statement. 

In regard to claim 7, Bode et al. does not explicitly teach the method as recited in claim 1, wherein when the legacy backup asset is in a state (3), both the backup calls and the recovery calls are serviced by the new backup system.
Dutch et a. teach of a legacy data protection system being disabled in response to a successful data protection service and/or client agent deployment (fig. 3, 314). 
Refer to claim 4 for motivational statement. 

In regard to claim 14, Bode et al. does not explicitly teach the non-transitory computer readable storage medium as recited in claim 11, wherein when the legacy backup asset is in a state (1), both the backup calls and the recovery calls are serviced by the legacy backup system and according to requirements imposed by the new backup system.
Dutch et al. teach of a new data protection system may not be used as a fully functional data protection system, but instead be used as a simulator until a consumer agrees to the cost of updating (col. 3 lines 43-53).
Refer to claim 4 for motivational statement. 
In regard to claim 15, Bode et al. does not explicitly teach the non-transitory computer readable storage medium as recited in claim 14, wherein the legacy backup asset remains indefinitely in state (1) when the legacy backup asset lacks support in the new backup system. 
Dutch et al. teach of a new data protection system may not be used as a fully functional data protection system, but instead be used as a simulator until a consumer agrees to the cost of updating (col. 3 lines 43-53).
Refer to claim 4 for motivational statement. 

In regard to claim 17, Bode et al. does not explicitly teach the non-transitory computer readable storage medium as recited in claim 11, wherein when the legacy backup asset is in a state (3), both the backup calls and the recovery calls are serviced by the new backup system.
Dutch et a. teach of a legacy data protection system being disabled in response to a successful data protection service and/or client agent deployment (fig. 3, 314). 
Refer to claim 4 for motivational statement. 

	
***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Browne et al. (US 2019/0044799) legacy network appliance with backup manager
Chen et al. (US 2014/0258241) legacy database backup 
Powell et al. (US 2015/0012567) legacy file system 
Bachu et. al. (US 9,098,4320) multiple instance of data objects stored as backup
Zhao et al. (US 2017/0357553) backup solution
Tamura et al. (US 2018/0089033) logical wrapper and backup
****************** 
Lei et al. (US 2020/0104054) backup in legacy solution
Achar et al. (US 2019/0251000) legacy backup server
Salapura et al. (US 2017/0083403) legacy backup configuration
Strohmenger et al. (US 2016/0274978) legacy assets or components
Henrickson (US 2006/0036658) backup and migration

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov